Citation Nr: 1816657	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-39 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, D.B.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018 the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus was denied in a February 2005 Board decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The Veteran was exposed to herbicides.
 
3.  The Veteran has a diagnosis of diabetes mellitus, which became manifest after service to a degree of 10 percent or more.

4.  The Veteran has a diagnosis of ischemic heart disease, which became manifest after service to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

2.  Diabetes mellitus may be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2017).

3.  Ischemic heart disease may be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

The Veteran sought to reopen his claim for service connection for diabetes mellitus in March 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the diabetes mellitus disability is the February 2005 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran appealed this denial to the Board.

In a decision dated in February 2005 the Board denied the Veteran's claim for service connection for diabetes mellitus on the basis that the Veteran had not been exposed to herbicides in service.  

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for diabetes mellitus.  38 U.S.C. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the February 2005 Board decision.

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disorder in March 2011. 

Evidence received since the February 2005 Board decision includes the Veteran's January 2018 hearing transcript where he testified that on two occasions during service he was required to go beyond the perimeter area at the Royal Thai Korat Air Force Base.  The Veteran stated that in 1969 two separate plane crashes occurred at the Korat Air Force Base.  As he was a medic, he had to go to the crash site to retrieve remains or assist any survivors which involved him crossing the perimeter of the Korat Air Force Base.  

In this case, VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (version in effect when the Veteran filed his claim).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified report entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Once in-service herbicide exposure is established, service connection for certain diseases, including type II diabetes mellitus, may be presumptively awarded as due to this in-service herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a); 3.309(e).

At the time the Veteran's claim was previously denied, the evidence reflected a current diagnosis of type II diabetes mellitus and the Veteran had reported his presence on the Korat Air Force Base perimeter during service.  

However, since this previous denial, the Veteran has submitted new evidence of his presence on the Korat Air Force Base perimeter, including his testimony that in 1969 he had to go beyond the fence of the Korat Air Force Base to provide medical aid for 2 separate plane crashes. 

The Board finds that, when reasonable doubt is resolved in the Veteran's favor, this newly-submitted evidence is sufficient to corroborate the Veteran's previous reports of his presence on the Korat Air Force Base perimeter during his period of Thailand service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

Accordingly, this evidence is new and material evidence because it was not of record at the time of the final Board decision in February 2005, and provides evidence of a link between a current diabetes mellitus disability and service, and raises a reasonable possibility of substantiating the claim.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for diabetes mellitus.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus and ischemic heart disease, to include coronary artery disease (CAD) may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as prostate cancer, skin cancer, and bladder cancer is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

As determined above, the Board finds that herbicide exposure is conceded as the Veteran credibly reported at least 2 instances where he was near and beyond the Korat Air Force Base perimeter during his period of Thailand service.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C. §1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

As noted above, the law provides that for claims based on the chronic effects of exposure to Agent Orange, presumptive service connection may be established for certain diseases, including diabetes mellitus and ischemic heart disease (including CAD), as specified above.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Regarding presumptive service connection for diseases associated with exposure to herbicide agents, it is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

The medical evidence of record shows that the Veteran has current diagnoses of diabetes mellitus and CAD.  The manifestations of his disabilities are consistent with at least a 10 percent evaluation under the appropriate diagnostic codes.  38 C.F.R. § 4.119, Diagnostic Codes 7005, 7913.  As a result, the requirements of § 3.307(a) (6) are met and presumptive service connection of diabetes mellitus and CAD is warranted on a presumptive basis.

In sum, there is conceded exposure to herbicides, and there is evidence that he has a current diagnosis of diabetes mellitus and CAD.  As a result, service connection for diabetes mellitus and CAD on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


